
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(c)


COMMERCIAL LEASE CONTRACT

        THIS LEASE, made this 1st day of November, 2003, by and between Ronald
D. Ordway, first party (hereinafter called "Landlord"), and Video Display Corp.,
second party (hereinafter called "Tenant"),

W I T N E S S E T H:

        1.    PREMISES.    The Landlord, for and in consideration of the rents,
covenants, agreements, and stipulations hereinafter mentioned, reserved, and
contained, to be paid, kept, and performed by the Tenant, has leased and rented,
and by these presents does lease and rent, unto the said Tenant, and said Tenant
hereby agrees to lease and take upon the terms and conditions which hereinafter
appear, the following described property (hereinafter called the "Premises"),
to-wit:

and being known as 1868 Tucker Industrial Drive.

        No easement for light or air is included in the premises.

        2.    TERM.    To have and to hold the same for a term of 60 months,
beginning on the 1rst day of November, 2003, and ending on the 31st day of
October, 2008, at midnight, unless sooner terminated as hereinafter provided.

        3.    RENTAL.    Tenant agrees to pay Landlord, by payments to Landlord
at Landlord's office located at 1868 Tucker Industrial Drive, promptly on the
first day of each month in advance, during the term of this Lease, a monthly
rental of $16,185.08, subject to increases in the cost of living as hereinafter
computed.

        4.    UTILITY BILLS.    Tenant shall pay all utility bills, including,
but no limited to, water, sewer, gas, electricity, fuel, light, and heat bills,
for the Premises, and Tenant shall pay all charges for garbage collection
services or other sanitary services rendered to the Premises or used by Tenant
in connection therewith. If Tenant fails to pay any of said utility bills or
charges for garbage collection or other sanitary services, Landlord may pay the
same and such payment may be added to the rental of the Premises next due as
additional rental.

        5.    USE OF PREMISES.    The Premises shall be used for general office
and warehouse purposes and no other. The Premises shall not be used for any
illegal purposes; or in any manner to create any nuisance or trespass; or in any
manner to vitiate the insurance or increase the rate of insurance on the
Premises.

        6.    ABANDONMENT OF PREMISES.    Tenant agrees not to abandon or vacate
the Premises during the period of this Lease, and agrees to use said Premises
for the purpose herein leased until the expiration hereof.

        7.    REPAIRS BY LANDLORD.    Landlord agrees to keep in good repair the
roof, foundations, and exterior walls of the Premises (exclusive of all glass
and exclusive of all exterior doors), and underground utility and sewer pipes
outside the exterior walls of the Building, except repairs rendered necessary by
the negligence of Tenant, its agents, employees, or invitees. Landlord gives to
Tenant exclusive control of the Premises and shall be under no obligation to
inspect said Premises. Tenant shall promptly report in writing to Landlord any
defective condition known to it which Landlord is required to repair, and
failure to so report such defects shall make Tenant responsible to Landlord for
any liability incurred by Landlord by reason of such defects.

        8.    REPAIRS BY TENANT.    Tenant accepts the Premises in their present
condition and as suited for the uses intended by Tenant. Tenant shall,
throughout the initial term of this Lease and all renewals thereof, at its
expense, maintain the Premises in good order and repair, including the building
and other improvements located thereon, except those repairs expressly required
to be made by Landlord. Tenant further agrees to care for the grounds around the
building, including the mowing of grass, paving, care of shrubs, and general
landscaping. Tenant agrees to return said Premises to Landlord at

--------------------------------------------------------------------------------




the expiration, or prior to termination, of this Lease in as good condition and
repair as when first received, natural wear and tear, damage by storm, fire,
lightning, earthquake, or other casualty alone excepted.

        9.    DESTRUCTION OF, OR DAMAGE TO PREMISES.    If the Premises are
totally destroyed by storm, fire, lightning, earthquake, or other casualty, this
Lease shall terminate as of the date of such destruction, and rental shall be
accounted for as between Landlord and Tenant as of that date. If the Premises
are damaged but no wholly destroyed by any such casualties, rental shall abate
in such proportion as use of the Premises has been destroyed, and Landlord shall
restore the Premises to substantially the same condition as before damage as
speedily as practicable, whereupon full rental shall recommence.

        10.    INDEMNITY.    Tenant agrees to indemnify and save harmless the
Landlord against all claims for damages to persons or property by reason of use
or occupancy of the Premises, and all expenses incurred by Landlord because
thereof, including attorneys' fees and court costs.

        11.    GOVERNMENTAL ORDERS.    Tenant agrees, at its own expense, to
promptly comply with all requirements of any legally constituted public
authority made necessary by reason of Tenant's occupancy of said Premises.
Landlord agrees to promptly comply with any such requirements if not made
necessary by reason of Tenant's occupancy. It is mutually agreed, however,
between Landlord and Tenant, that if in order to comply with such requirements,
the cost to Landlord or Tenant, as the case may be, shall exceed a sum equal to
one (1) year's rent, then Landlord or Tenant who is obligated to comply with
such requirements is privileged to terminate this Lease by giving written notice
of termination to the other party, by certified mail, which termination shall
become effective sixty (60) days after receipt of such notice, and which notice
shall eliminate necessity of compliance with such requirement by the party
giving such notice unless the party receiving such notice of termination shall,
before termination becomes effective, pay to the party giving notice all costs
of compliance in excess of one (1) year's rent, or secure payment of said sum in
a manner satisfactory to the party giving notice.

        12.    CONDEMNATION.    If the whole of the Premises, or such portion
thereof as will make the Premises unusable for the purposes herein leased, be
condemned by any legally constituted authority for any public use or purpose,
then in either of said events the term hereby granted shall cease from the date
when possession thereof is taken by public authorities, and rental shall be
accounted for as between Landlord and Tenant as of said date. Such termination,
however, shall be without prejudice to the rights of either Landlord or Tenant
to recover compensation and damage caused by condemnation from the condemnor. It
is further understood and agreed that neither the Tenant nor Landlord shall have
any rights in any award made to the other by any condemnation authority
notwithstanding the termination of the Lease as herein provided.

        13.    ASSIGNMENT AND SUBLETTING.    Tenant may not sublet any portion
of the premises to others nor may Tenant assign its interest in this Lease to
any person without the written consent of Landlord.

        14.    REMOVAL OF FIXTURES.    Tenant may (if not in default hereunder),
prior to the expiration of this Lease or any extension thereof, remove all
fixtures and equipment which he has placed in the Premises, provided Tenant
repairs all damage to the Premises caused by such removal.

        15.    CANCELLATION OF LEASE BY LANDLORD.    It is mutually agreed that
in the event Tenant shall default in the payment of rent, including additional
rent, herein reserved, when due, and fails to cure said default within five
(5) days after written notice thereof from Landlord; or if Tenant shall be in
default in performing any of the terms or provisions of this Lease other than
the provision requiring the payment of rent, and fails to cure such default
within thirty (30) days after the date of receipt of written notice of default
from Landlord; or of Tenant is adjudicated bankrupt; or if a permanent receiver
is appointed for Tenant's property and such receiver is not removed within sixty
(60) days after written notice from Landlord to Tenant to obtain such removal;
or if, whether voluntarily or involuntarily, Tenant takes advantage of any
debtor relief proceedings under any present or future law,

--------------------------------------------------------------------------------




whereby the rent or any part thereof is, or is proposed to be, reduced or
payment thereof deferred; or if Tenant makes as assignment for the benefit of
creditors; or if Tenant's effects should be levied upon or attached under
process against Tenant, not satisfied or dissolved within thirty (30) days after
written notice from Landlord to Tenant to obtain satisfaction thereof; then, and
in any of said events, Landlord, at his option, may at once, or within six
(6) months thereafter (but only during continuance of such default or
condition), terminate this Lease by written notice to Tenant; whereupon this
Lease shall end. After an authorized assignment or subletting of the entire
Premises covered by this Lease, the occurring of any of the foregoing defaults
or events shall affect this Lease only if caused by, or happening to, the
assignee or sublessee. Any notice provided in this paragraph may be given by
Landlord or his attorney. Upon such termination by Landlord, Tenant will at once
surrender possession of the Premises to Landlord and remove all of Tenant's
effects therefrom; and Landlord may forthwith re-enter the Premises and
repossess itself thereof, and remove all persons and effects therefrom, using
such force as may be necessary without being guilty of trespass, forcible entry,
or detainer or other tort.

        16.    RELETTING BY LANDLORD.    Landlord, as Tenant's agent, without
terminating this Lease, upon Tenant's breaching this contract, may, at
Landlord's option, enter upon and rent the Premises at the best price obtainable
by reasonable effort, without advertisement and by private negotiations and for
any term Landlord deems proper. Tenant shall be liable to Landlord for the
deficiency, if any, between Tenant's rent hereunder and the price obtained by
Landlord on reletting.

        17.    EXTERIOR SIGNS.    Tenant shall place no signs upon the outside
walls or roof of the Premises except with the written consent of Landlord. Any
and all signs placed on the within Premises by Tenant shall be maintained in
compliance with rules and regulations governing such signs and the Tenant shall
be responsible to Landlord for any damage caused by installation, use, or
maintenance of said signs, and Tenant agrees upon removal of said signs to
repair all damage incident to such removal.

        18.    ENTRY FOR CARDING, ETC.    Landlord may card premises "For Rent"
or "For Sale" thirty (30) days before the termination of this Lease. Landlord
may enter the Premises at reasonable hours to exhibit same to prospective
purchasers or tenants and to make repairs required of Landlord under the terms
hereof, or to make repairs to Landlord's adjoining property, if any.

        19.    EFFECT OF TERMINATION OF LEASE.    No termination of this Lease
prior to the normal ending thereof, by lapse of time or otherwise, shall affect
Landlord's right to collect rent for the period prior to termination thereof.

        20.    MORTGAGEE'S RIGHTS.    Tenant's rights shall be subject to any
bona fide mortgage or deed to secure debt which is now, or may hereafter be,
placed upon the Premises by Landlord.

        21.    NO ESTATE IN LAND.    This contract shall create the relationship
of Landlord and Tenant between the parties hereto; no estate shall pass out of
Landlord. Tenant has only a usufruct, not subject to levy and sale, and no
assignable by Tenant except by Landlord's consent.

        22.    HOLDING OVER.    If Tenant remains in possession of Premises
after expiration of the term hereof, with Landlord's acquiescence and without
any express agreement of parties, Tenant shall be a tenant at will at the rental
rate in effect at the end of this Lease; and there shall be no renewal of this
Lease by operation of law.

        23.    ATTORNEYS' FEES.    If any rent owing under this Lease is
collected by or through an attorney at law, Tenant agrees to pay fifteen percent
(15%) thereof as attorneys' fees.

        24.    RIGHTS CUMULATIVE.    All rights, powers, and privileges
conferred hereunder upon the parties hereto shall be cumulative but not
restrictive to those given by law.

        25.    SERVICE OF NOTICE.    Tenant hereby appoints as his agent to
receive service of all dispossessory or distraint proceedings and notices
hereunder, and all notices required under this Lease, the person in charge of
the Premises at the time, or occupying said Premises; and if no person is in
charge of, or occupying said Premises, then such service or notice may be made
by attaching the same on the main entrance to said Premises. A copy of all
notices under this Lease shall also be sent to Tenant's last known address, if
different from said Premises.

--------------------------------------------------------------------------------




        26.    WAIVER OF RIGHTS.    No failure of Landlord to exercise any power
given Landlord hereunder, or to insist upon strict compliance by Tenant with his
obligation hereunder, and no custom or practice of the parties at variance with
the terms hereof shall constitute a waiver of Landlord's right to demand exact
compliance with the terms hereof.

        27.    TIME OF ESSENCE.    Time is of the essence of this agreement.

        28.    DEFINITIONS.    "Landlord," as used in this Lease, shall include
first party, his heirs, representatives, assigns, and successors in title to the
Premises. "Tenant" shall include second party, his heirs and representatives,
and if this Lease shall be validly assigned or sublet, shall include also Tenant
assignees or sublessees, as to the Premises covered by such assignment or
sublease. "Landlord" and "Tenant" include male and female, singular and plural,
corporation, partnership, or individual, as may fit the particular parties.

        29.    ENTIRE AGREEMENT.    This Lease contains the entire agreement of
the parties hereto, and no representations, inducements, promises, or
agreements, oral or otherwise, between the parties, not embodied herein, shall
be of any force or effect.

        IN WITNESS WHEREOF, the parties herein have hereunto set their hands and
seals, in duplicate, the day and year first above written.

    LANDLORD:
 
 
Ronald D. Ordway

--------------------------------------------------------------------------------


 
 
 
 
By:
 
/s/  RONALD D. ORDWAY      

--------------------------------------------------------------------------------


 
{SEAL}     Title:   Chief Executive Officer

--------------------------------------------------------------------------------

   

[Execution by Tenant Follows on Next Page.]

    TENANT:
 
 
/s/ RONALD D. ORDWAY

--------------------------------------------------------------------------------


 
 
 
 
By:
 
Ronald D. Ordway

--------------------------------------------------------------------------------


 
{SEAL}     Title:   Chief Executive Officer

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(c)

